
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1710
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Smith of New
			 Jersey (for himself, Mr.
			 Pitts, and Mr. McGovern)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Calling on the military regime in Burma,
		  the State Peace and Development Council, to immediately recognize the Rohingya
		  people as full and equal citizens of Burma, lift all restrictions on movement,
		  marriage, and access to education for the Rohingya people, and end its campaign
		  of religious and ethnic persecution amounting to crimes against humanity
		  throughout Burma.
	
	
		Whereas the military regime in Burma, the State Peace and
			 Development Council (SPDC), appears to be perpetrating crimes against humanity
			 and war crimes against ethnic nationalities, particularly the Karen, Karenni
			 and Shan in eastern Burma, including the apparent widespread and systematic use
			 of rape as a weapon of war, forced labor, the use of human minesweepers, the
			 destruction of over 3,500 villages since 1996, and murder;
		Whereas National League for Democracy (NLD) leader and
			 Nobel Peace Prize winner Daw Aung San Suu Kyi remains under house arrest and
			 has been excluded from the political process;
		Whereas over 2,100 political prisoners remain in jail,
			 subjected to severe torture, dire conditions, and denial of medical
			 treatment;
		Whereas the SPDC continues to forcibly recruit child
			 soldiers;
		Whereas the SPDC continues its campaign of ethnic and
			 religious persecution against Christians, particularly among the Chin and
			 Kachin peoples;
		Whereas the Rohingya people, despite having lived in
			 northern Arakan State for centuries, are denied citizenship, treated as
			 temporary residents, subjected to severe restrictions on movement, marriage and
			 access to education, and suffer grave violations of human rights, including
			 forced labor, extortion, exploitation, discrimination, abuse, rape, and
			 religious persecution;
		Whereas the United Nations Special Rapporteur for Human
			 Rights in Burma has concluded that these and other violations may amount to
			 crimes against humanity, and has recommended the establishment of a United
			 Nations commission of inquiry to investigate these crimes;
		Whereas the Governments of the United States, United
			 Kingdom, France, Canada, Australia, Czech Republic, Slovakia, Hungary,
			 Netherlands, and New Zealand have expressed support for the United Nations
			 Special Rapporteur’s recommendations;
		Whereas approximately 1 million Rohingya out of a total
			 population of 3 million have fled Burma and are living in exile in Bangladesh,
			 Saudi Arabia, the United Arab Emirates, Malaysia, Pakistan, and other
			 countries;
		Whereas an estimated 29,700 unregistered Rohingya in
			 makeshift camps are in need of assistance;
		Whereas Rohingya refugees in Bangladesh have been facing
			 severe pressure to return to Burma, and more than 1,000 have been arrested,
			 pushed back across the border, or jailed in Bangladesh since mid-2009;
		Whereas at least five Rohingya forced back into Burma from
			 Bangladesh were arrested by the NaSaKa, the Burmese Government’s border
			 security force, and are currently in Buthidaung jail, sentenced on August, 20,
			 2009, to five years imprisonment;
		Whereas U Kyaw Min, a Rohingya Member of Parliament
			 elected in 1990, who was sentenced to 47 years imprisonment for political
			 reasons and immigration charges, was transferred from Insein to Mingyan jail in
			 2007 and his wife, two daughters, and one son have been sentenced to 12 years
			 imprisonment and are currently detained in Insein Prison;
		Whereas at least 1,000 Rohingya are in immigration
			 detention camps in Saudi Arabia, some of whom have been detained for more than
			 two years;
		Whereas in 2009, local Thai civil defense organizations
			 forced hundreds of Rohingya out to sea on boats without engines and with only a
			 ten-day supply of food and water;
		Whereas 52 Rohingya still remain in indefinite detention
			 in a Bangkok Immigration Detention Centre, while two have already died in
			 detention in Thailand; and
		Whereas Medecins sans Frontieres has described the
			 Rohingya as one of the ten people groups in the world most at risk of
			 extinction: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls on the SPDC to recognize the Rohingya
			 people as full and equal citizens of Burma and to lift all restrictions on
			 movement, marriage, and access to education;
			(2)calls on the
			 United States Department of State to continuously raise the question of the
			 status of the Rohingya people in its dialogue with the SPDC;
			(3)calls on the
			 Government of Bangladesh to desist from forcing unregistered Rohingya to return
			 to Burma and to seek a durable solution for the Rohingya people;
			(4)calls on the
			 Government of Bangladesh, in cooperation with the United Nations High
			 Commissioner for Refugees (UNHCR) and other international agencies, to address
			 the dire humanitarian conditions and food insecurity in the makeshift camps
			 housing an estimated 32,000 unregistered Rohingya, especially during the
			 monsoon;
			(5)calls on the
			 Government of Thailand to allow UNHCR access to detained Rohingya rescued at
			 sea and to allow refugees status determinations;
			(6)calls on the
			 Government of Thailand to provide Rohingya refugees with adequate
			 protection;
			(7)calls on the
			 Kingdom of Saudi Arabia to allow Rohingya access to education and
			 livelihoods;
			(8)calls on the
			 United States Government to provide increased humanitarian assistance in
			 northern Arakan State;
			(9)calls on the
			 United States Government to provide continued support for education for
			 Rohingya refugees outside Burma;
			(10)calls on the
			 United States Government to consistently raise the plight of the Rohingya with
			 the Governments of Bangladesh, Saudi Arabia, Malaysia, Thailand, and other
			 members of the Association of South-East Asian Nations;
			(11)calls on the
			 United States Government to raise the plight of the Rohingya within the United
			 Nations at every opportunity;
			(12)calls on the
			 United States Government to put consistent pressure on the SPDC to release all
			 political prisoners, including Rohingya Member of Parliament U Kyaw Min and his
			 family;
			(13)calls on the
			 United States Government to proactively support the recommendation of the
			 United Nations Special Rapporteur for Human Rights in Burma for the
			 establishment of a commission of inquiry to investigate crimes against humanity
			 and war crimes in Burma, including the violations perpetrated against the
			 Rohingya people; and
			(14)calls on the
			 United States Government to continue to engage with the Government of
			 Bangladesh in the economic development of the Cox’s Bazar region in which the
			 majority of the Rohingya refugee population lives.
			
